Citation Nr: 1223259	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to surgeries in January 2007 by VA to repair a traumatic right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, traumatic dislocation of lens into the vitreous cavity, and vitreous prolapse.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran, who is the appellant served on active duty from January 1981 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to VA surgical treatment in January 2007 for repair of a right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, and traumatic dislocation of lens, and vitreous prolapse.  

In January 2007, the Veteran had right eye surgery by VA to repair a traumatic cataract.  The surgery included an implant of a prosthetic intraocular lens.  Following the surgery, the Veteran complained of pain and decreased vision in the right eye.  Because the lens was found to be displaced, the Veteran had a second surgery to revise the implanted lens.  After the second surgery, the Veteran complained of vitreous floaters.





The VA records contemporaneous with the surgeries refer to informed consent.  As copies of the consent forms are not in the file, further development under the duty to assist is needed. 

In April 2008, a VA ophthalmologist, who had examined the Veteran and reviewed the records, noted that the Veteran's vision corrected was 20/20 in February 2008 and because of light intolerance the Veteran had been fitted with a cosmetic contact lens.

VA records show that in August 2010 the Veteran's right eye vision without correction was 20/70 and in May 2011 right eye vision corrected was 20/30.

In April 2012, the Veteran described light sensitivity, which was not helped by a contact lens, right eye vision of 20/100, headaches, and vitreous floaters.  At the hearing the Veteran submitted additional VA records beginning in February 2010.  

As the Veteran has testified to additional disability, following eye surgery by VA, and as the current eye problems, specifically decreased visual acuity, was not shown when the VA ophthalmologist reviewed the record in 2008, further development of under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the consent forms for the two eye surgeries in January 2007. 

2.  Obtain VA records since January 2008. 

3.  After the above development has been completed, afford the Veteran a VA examination by an ophthalmologist to determine:



a).  Whether the informed consent for the two surgeries included an explanation as to the expected benefits, the reasonably foreseeable associated risks, complications, and side effects, the reasonable alternatives , and the anticipated result if nothing was done. 

b).  Whether the current right eye findings, for example, decreased visual acuity, light sensitivity due to a dilated pupil, headaches, and vitreous floaters, jointly or singularly, represent either:

i).  Additional disability due to fault of VA's part in furnishing the right eye surgeries in January 2007, that is, VA did not exercise the degree of care that would be expected of a reasonable health care provider; or 

ii).  The additional right eye disability was not reasonably foreseeable.  A result is not reasonably foreseeable if a reasonable health care provided would not have considered the result as an ordinary risk of the treatment provided. 

The Veteran's file must be made available to the VA ophthalmologist.  







4.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


